[Letterhead of Kleinberg, Kaplan, Wolff & Cohen, P.C.] Writer’s E-Mail: dedelstein@kkwc.com Writer’s Direct Dial: 212.880.9892 June 24, 2011 Mr. Jim O’Connor Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Rochdale Core Alternative Strategies Fund LLC File Nos.:333-138071; 811-21965 (the “Fund”) Dear Mr. O’Connor: Transmitted herewith is Post-Effective Amendment No. 9 to the Registration Statement on Form N-2, under the Securities Act of 1933, as amended, and Amendment No. 11 to the Registration Statement, under the Investment Company Act of 1940, as amended, for the Fund.We are requesting selective review of these amendments as there have been no material changes to the Fund’s amended Registration Statement that was declared effective on August 2, 2010, except to update the financial statements. We would like to request an effective date for this Post-Effective Amendment No. 9 and Amendment No. 11 to be July 31, 2011. If you have any questions regarding the foregoing or the registration statements themselves, please do not hesitate to contact me at 212-880-9892. Sincerely, /s/ Darren J. Edelstein Darren J. Edelstein cc: Kurt Hawkesworth, Esq. Robert S. Schneider, Esq.
